—In a proceeding pursuant to Election Law § 16-102, in effect, to invalidate a purported certificate of election filed with the Suffolk County Board of Elections by the individual respondents, the petitioners appeal from (1) an order of the Supreme Court, Suffolk County (Pitts, J.), dated April 6, 2001, which granted the motion of the respondent Jack Pellicano, Jr., to dismiss the petition insofar as asserted against him for failure to properly serve him, and (2) an order of the same court, dated April 20, 2001, which granted the motion of all the respondents except Jack Pellicano, Jr., to dismiss the petition insofar as asserted against them for failure to join a necessary party. .
Ordered that the appeals are dismissed as academic, without costs or disbursements, in light of our determination in Matter *459of Donnelly v Curcio (284 AD2d 460 [decided herewith]). O’Brien, J. R, Krausman, Goldstein and Smith, JJ., concur.